Name: Decision NoÃ 1150/2007/EC of the European Parliament and of the Council of 25 September 2007 establishing for the period 2007-2013 the Specific Programme Drug prevention and information as part of the General Programme Fundamental Rights and Justice
 Type: Decision
 Subject Matter: politics and public safety;  social affairs;  health;  European construction
 Date Published: 2007-10-03

 3.10.2007 EN Official Journal of the European Union L 257/23 DECISION No 1150/2007/EC OF THE EUROPEAN PARLIAMENT AND OF THE COUNCIL of 25 September 2007 establishing for the period 2007-2013 the Specific Programme Drug prevention and information as part of the General Programme Fundamental Rights and Justice THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 152 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Economic and Social Committee (1), Having regard to the opinion of the Committee of the Regions (2), Acting in accordance with the procedure laid down in Article 251 of the Treaty (3), Whereas: (1) According to the Treaty, a high level of human health should be ensured in the definition and implementation of all Community policies and activities. Community action is required to include a contribution to the attainment of a high level of health protection. (2) Community action should complement national policies directed towards improving public health, obviating sources of danger to human health and reducing health-related harm associated with drug dependence, including information and prevention policies. (3) Given that, according to research, the morbidity and the mortality associated with drug dependence affects a sizeable number of European citizens, the health-related harm associated with drug dependence constitutes a major problem for public health. (4) The Communication from the Commission to the Council and the European Parliament on the results of the final evaluation of the EU Drugs Strategy and Action Plan on Drugs (2000 to 2004) pointed out the need regularly to involve civil society in the formulation of the EUs policies on drugs. (5) Decision No 1786/2002/EC of the European Parliament and of the Council of 23 September 2002 adopting a programme of Community action in the field of public health (2003 to 2008) (4) includes the development of strategies and measures on drug dependence, as one of the important lifestyle-related health determinants. (6) In Recommendation 2003/488/EC of 18 June 2003 on the prevention and reduction of health-related harm associated with drug dependence (5), the Council recommended that Member States set as a public health objective the prevention of drug dependence and the reduction of related risks, and that they develop and implement comprehensive strategies accordingly. (7) In December 2004, the European Council endorsed the EU Drugs Strategy 2005 to 2012, which covers all European Union drug-related activities and sets main targets. These targets include the attainment of a high level of health protection, well-being and social cohesion by preventing and reducing drug use, dependence and drug-related harm to health and society. (8) The Council adopted the EU Drugs Action Plan (2005 to 2008) (6) as a crucial instrument for transposing the EU Drugs Strategy 2005 to 2012 into concrete actions. The ultimate aim of the Action Plan is to reduce significantly the prevalence of drug use among the population and to reduce the social harm and health damage caused by the use of and trade in illicit drugs. (9) The specific programme, Drug prevention and information, established under this Decision (hereinafter referred to as the Programme) aims at implementing targets identified by the EU Drugs Strategy 2005 to 2012 and the EU Drugs Action Plans 2005 to 2008 and 2009 to 2012, by supporting projects aimed at preventing drug use, including by addressing reduction of drug-related harm and treatment methods taking into account the latest scientific knowledge. (10) It is important and necessary to recognise the serious, immediate and long-term implications of drugs for health, for psychological and social development including the equal opportunities of those concerned, for individuals, families and communities, and to recognise the high social and economic costs to society as a whole. (11) Special attention should be paid to the prevention of drug use among young people who are the most vulnerable in the population. The main challenge in prevention is to encourage young people to adopt healthy lifestyles. (12) The European Community can bring added value to the actions to be undertaken by Member States in the field of drug prevention and information, including treatment and reduction of drug-related harm, by complementing those actions and by promoting synergies. (13) In accordance with Article 7(3) of Decision 1999/468/EC of 28 June 1999 laying down the procedures for the exercise of implementing powers conferred on the Commission (7), the European Parliament should be informed by the Commission of committee proceedings relating to the implementation of this programme. In particular, the European Parliament should receive the draft annual programme when it is submitted to the management committee. In addition, the European Parliament should receive the results of voting and summary records of the meetings of that Committee. (14) Complementarity with the technical expertise of the European Monitoring Centre for Drugs and Drug Addiction (hereinafter referred to as the Centre) should be assured by making use of methodology and best practices developed by the Centre and by its involvement in the preparation of the annual work programme. (15) Since the objectives of this Decision cannot, because of the need for an exchange of information at Community level and for the Community-wide dissemination of good practices, be sufficiently achieved by the Member States and can therefore, due to the need for a coordinated and multidisciplinary approach and by reason of the scale and effects of the Programme, be better achieved at Community level, the Community may adopt measures, in accordance with the principle of subsidiarity as set out in Article 5 of the Treaty. In accordance with the principle of proportionality, as set out in that Article, this Decision does not go beyond what is necessary in order to achieve those objectives. (16) Bearing in mind the importance of visibility of the Community funding, the Commission should provide guidance to ensure that any authority, non-governmental organisation, international organisation or other entity receiving a grant under the Programme acknowledges properly the support received. (17) This Decision lays down for the entire duration of the Programme, a financial envelope constituting the prime reference within the meaning of point 37 of the Interinstitutional Agreement of 17 May 2006 between the European Parliament, the Council and the Commission on budgetary discipline and sound financial management (8) for the budgetary authority during the annual budgetary procedure. (18) Council Regulation (EC, Euratom) No 1605/2002 of 25 June 2002 on the Financial Regulation applicable to the general budget of the European Communities (9), (hereinafter referred to as the Financial Regulation), and Commission Regulation (EC, Euratom) No 2342/2002 of 23 December 2002 laying down detailed rules for the implementation of Council Regulation (EC, Euratom) No 1605/2002 (10), which safeguard the Communitys financial interests, should be applied taking into account the principles of simplicity and consistency in the choice of budgetary instruments, a limitation on the number of cases where the Commission retains direct responsibility for their implementation and management, and the required proportionality between the amount of resources and the administrative burden related to their use. (19) Appropriate measures should also be taken to prevent irregularities and fraud and the necessary steps should be taken to recover funds lost, wrongly paid or incorrectly used in accordance with Council Regulation (EC, Euratom) No 2988/95 of 18 December 1995 on the protection of the European Communities financial interests (11), Council Regulation (Euratom, EC) No 2185/96 of 11 November 1996 concerning on-the-spot checks and inspections carried out by the Commission in order to protect the European Communities financial interests against fraud and other irregularities (12) and Regulation (EC) No 1073/1999 of the European Parliament and of the Council of 25 May 1999 concerning investigations conducted by the European Anti-Fraud Office (OLAF) (13). (20) The Financial Regulation requires a basic act to be provided to cover operating grants. (21) The measures necessary for the implementation of this Decision should be adopted in accordance with Council Decision 1999/468/EC, with a distinction being made between those measures which are subject to the management procedure and those which are subject to the advisory procedure, the advisory procedure being in certain cases, with a view to increased efficiency, the more appropriate. (22) In order to ensure the effective and timely implementation of the Programme, this Decision should apply from 1 January 2007, HAVE DECIDED AS FOLLOWS: Article 1 Establishment and scope of the Programme 1. This Decision establishes the Specific Programme Drug prevention and information, (hereinafter referred to as the Programme), as part of the General Programme Fundamental Rights and Justice, in order to contribute to ensuring a high level of human health protection and to reducing drug-related health damage. 2. The Programme shall cover the period from 1 January 2007 to 31 December 2013. Article 2 General objectives The Programme shall have the following general objectives: (a) to prevent and reduce drug use, dependence and drug-related harm; (b) to contribute to the improvement of information on drug use; and (c) to support the implementation of the EU Drugs Strategy. Article 3 Specific objectives The Programme shall have the following specific objectives: (a) to promote transnational actions to: (i) set up multidisciplinary networks; (ii) ensure the expansion of the knowledge base, the exchange of information and the identification and dissemination of good practices, including through training, study visits and staff exchange; (iii) raise awareness of the health and social problems caused by drug use and to encourage an open dialogue with a view to promoting a better understanding of the phenomenon of drugs; and (iv) support measures aimed at preventing drug use, including by addressing reduction of drug-related harm and treatment methods taking into account the latest state of scientific knowledge; (b) to involve civil society in the implementation and development of the EU Drugs Strategy and EU Action plans; and (c) to monitor, implement and evaluate the implementation of specific actions under the Drugs Action Plans 2005 to 2008 and 2009 to 2012. The European Parliament is involved in the evaluation process through its participation in the Commissions evaluation steering group. Article 4 Actions With a view to pursuing the general and specific objectives set out in Articles 2 and 3, the Programme shall support the following types of action under the conditions set out in the annual work programme referred to in Article 9(2): (a) specific actions taken by the Commission, such as studies and research, opinion polls and surveys, formulation of indicators and common methodologies, collection, development and dissemination of data and statistics, seminars, conferences and experts' meetings, organisation of public campaigns and events, development and maintenance of websites, preparation and dissemination of information materials, support to and animation of networks of national experts, analytical, monitoring and evaluation activities; (b) specific transnational projects of Community interest presented by at least two Member States, or at least one Member State and one other state which may either be an acceding or a candidate country under the conditions set out in the annual work programme; or (c) the activities of non-governmental organisations or other entities pursuing an aim of general European interest regarding the general objectives of the Programme under the conditions set out in the annual work programme. Article 5 Participation The following countries may participate in the actions of the Programme: (a) the EFTA States which are party to the EEA Agreement, in accordance with the provisions of that Agreement; and (b) the candidate countries and the western Balkan countries included in the stabilisation and association process in accordance with the conditions laid down in the association agreements or their additional protocols relating to participation in Community programmes concluded or to be concluded with those countries. Candidate countries not participating in the Programme may be associated with projects where this would contribute to their preparation for accession, as may other third countries or international organisations not participating in the Programme where this serves the aim of the projects. Article 6 Target groups 1. The Programme is targeted at all groups that directly or indirectly deal with the phenomenon of drugs. 2. With regard to drugs, youth, women, vulnerable groups and people living in socially disadvantaged areas are groups at risk and shall be identified as target groups. Other target groups include teachers and educational staff, parents, social workers, local and national authorities, medical and paramedical staff, judicial staff, law enforcement and penitentiary authorities, non-governmental organisations, trade unions and religious communities. Article 7 Access to the Programme Access to the Programme shall be open to public or private organisations and institutions (local authorities at the relevant level, university departments and research centres) working in the area of information on and prevention of drug use including the reduction and treatment of drug-related harm. Bodies and organisations which are profit-oriented shall have access to grants under the Programme only in conjunction with non-profit or state organisations. Article 8 Types of intervention 1. Community financing may take the following legal forms: (a) grants; or (b) public procurement contracts. 2. Community grants shall be awarded further to calls for proposals, save in duly substantiated exceptional cases as provided for in the Financial Regulation, and shall be provided through operating grants and grants to actions. The annual work programme shall specify the minimum rate of the annual expenditure to be awarded to grants and the maximum rate of co-financing. 3. Furthermore, provision is made for expenditure for accompanying measures, through public procurement contracts, in which case Community financing shall cover the purchase of goods and services. This shall cover, inter alia, expenditure on information and communication, preparation, implementation, monitoring, checking and evaluation of projects, policies, programmes and legislation. Article 9 Implementing measures 1. The Commission shall implement the Community financial support in accordance with the Financial Regulation. 2. To implement the Programme, the Commission shall, within the limits of the general objectives set out in Article 2, adopt an annual work programme taking into account the technical expertise of the Centre. The Programme shall set out the specific objectives, thematic priorities, a description of accompanying measures referred to in Article 8 and, if necessary, a list of other actions. The first annual work programme shall be adopted by 23 January 2008. 3. The annual work programme shall be adopted in accordance with the management procedure referred to in Article 10(3). 4. The evaluation and award procedures relating to grants to actions shall take into account, inter alia, the following criteria: (a) conformity of the proposed action with the annual work programme, the objectives set out in Articles 2 and 3 and the types of action set out in Article 4; (b) quality of the proposed action in terms of its design, organisation, presentation and expected results; (c) amount requested for Community financing and its appropriateness in relation to expected results; and (d) impact of the expected results on the objectives set out in Articles 2 and 3 and on the actions referred to in Article 4. 5. Applications for operating grants as referred to in Article 4(c) shall be assessed in the light of: (a) their consistency with the Programme objectives; (b) the quality of the planned activities; (c) the likely multiplier effect on the public of these activities; (d) the geographic and social impact of the activities carried out; (e) citizen involvement in the organisation of the bodies concerned; (f) the cost/benefit ratio of the activity proposed. 6. Decisions related to proposed actions referred to in Article 4(a) shall be adopted by the Commission in accordance with the management procedure referred to in Article 10(3). Decisions related to projects and activities referred to in Article 4(b) and (c) respectively shall be adopted by the Commission in accordance with the advisory procedure referred to in Article 10(2). Decisions on applications for grants involving profit-oriented bodies or organisations shall be adopted by the Commission in accordance with the management procedure referred to in Article 10(3). Article 10 Committee 1. The Commission shall be assisted by a committee. 2. Where reference is made to this paragraph, Articles 3 and 7 of Decision 1999/468/EC shall apply, having regard to the provisions of Article 8 thereof. 3. Where reference is made to this paragraph, Articles 4 and 7 of Decision 1999/468/EC shall apply, having regard to the provisions of Article 8 thereof. The period laid down in Article 4(3) of Decision 1999/468/EC shall be set at three months. Article 11 Complementarity 1. Synergies and complementarity shall be sought with other Community instruments, in particular with the General Programme Security and Safeguarding Liberties, the 7th Research and Development Framework Programme and the Community Programme on Public Health. Complementarity with the methodology and best practices developed by the Centre shall be assured, in particular with regard to the statistical element of information on drugs. 2. The Programme may share resources with other Community instruments, in particular the General Programmes Security and Safeguarding Liberties, Solidarity and Management of Migration Flows and the 7th Research and Development Framework Programme in order to implement actions meeting the objectives of all the programmes. 3. Operations financed under this Decision shall not receive financial support for the same purpose from other Community financial instruments. The Commission shall require that the beneficiaries of the Programme provide the Commission with information about financing received from the general budget of the European Union and from other sources, as well as information about ongoing applications for financing. Article 12 Budgetary resources 1. The financial envelope for the implementation of this Decision from 1 January 2007 to 31 December 2013 shall be EUR 21 350 000. 2. The budgetary resources allocated to the actions provided for in the Programme shall be entered in the annual appropriations of the general budget of the European Union. The available annual appropriations shall be authorised by the budgetary authority within the limits of the financial framework. Article 13 Monitoring 1. The Commission shall ensure that for any action financed by the Programme, the beneficiary submits technical and financial reports on the progress of work and that a final report is submitted within three months of the completion of the action. The Commission shall determine the form and content of the reports. 2. The Commission shall ensure that the contracts and agreements resulting from the implementation of the Programme provide in particular for supervision and financial control by the Commission (or any representative authorised by it), if necessary by means of on-the-spot checks, including sample checks, and audits by the Court of Auditors. 3. For a period of five years following the last payment in respect of any action, the Commission shall require that the beneficiary of financial support keeps available for the Commission all the supporting documents regarding expenditure on the action. 4. On the basis of the results of the reports and on-the-spot checks referred to in paragraphs 1 and 2, the Commission shall, if necessary, adjust the scale or the conditions of allocation of the financial support originally approved and also the timetable for payments. 5. The Commission shall take every other step necessary to verify that the actions financed are carried out properly and in compliance with the provisions of this Decision and the Financial Regulation. Article 14 Protection of Community financial interests 1. The Commission shall ensure that, when actions financed under this Decision are implemented, the financial interests of the Community are protected by the application of preventive measures against fraud, corruption and any other illegal activities, by effective checks and by the recovery of the amounts wrongly paid and, if irregularities are detected, by effective, proportional and dissuasive penalties, in accordance with Regulations (EC, Euratom) No 2988/95, (Euratom, EC) No 2185/96 and (EC) No 1073/1999. 2. For the Community actions financed under this Decision, Regulations (EC, Euratom) No 2988/95 and (Euratom, EC) No 2185/96 shall apply to any infringement of a provision of Community law, including infringements of a contractual obligation stipulated on the basis of the Programme, resulting from an act or omission by an economic operator, which has, or would have, the effect of prejudicing the general budget of the European Union or budgets managed by the Communities, by an unjustified item of expenditure. 3. The Commission shall reduce, suspend or recover the amount of financial support granted for an action, if it finds irregularities, including non-compliance with the provisions of this Decision or the individual decision or the contract or agreement granting the financial support in question, or if it transpires that, without Commission approval having being sought, the action has been subjected to a change which conflicts with the nature or implementing conditions of the project. 4. If the time limits have not been observed or if only part of the allocated financial support is justified by the progress made with implementing an action, the Commission shall request the beneficiary to submit observations within a specified period. If the beneficiary does not give a satisfactory answer, the Commission may cancel the remaining financial support and require repayment of sums already paid. 5. The Commission shall ensure that any undue payment is repaid to the Commission. Interest shall be added to any sums not repaid in good time under the conditions laid down by the Financial Regulation. Article 15 Evaluation 1. The Programme shall be monitored regularly in order to follow the implementation of activities carried out under it. 2. The Commission shall ensure the regular, independent, external evaluation of the Programme. 3. The Commission shall provide the European Parliament and the Council with: (a) an annual presentation on the implementation of the Programme; (b) an interim evaluation report on the results obtained and the qualitative and quantitative aspects of the implementation of the Programme not later than 31 March 2011; (c) a Communication on the continuation of the Programme not later than 30 August 2012; and (d) an ex-post evaluation report not later than 31 December 2014. Article 16 Publication of projects Each year, the Commission shall publish the list of projects financed under the Programme with a short description of each project. Article 17 Visibility The Commission shall lay down guidelines to ensure the visibility of the financing granted under this Decision. Article 18 Entry into force This Decision shall enter into force on the 20th day following that of its publication in the Official Journal of the European Union. It shall apply from 1 January 2007, with the exception of Article 9(2) and (3) and Article 10(3), which shall apply from the date when this Decision enters into force. Done at Strasbourg, 25 September 2007. For the European Parliament The President H.-G. PÃ TTERING For the Council The President M. LOBO ANTUNES (1) OJ C 69, 21.3.2006, p. 1. (2) OJ C 192, 16.8.2006, p. 25. (3) Opinion of the European Parliament of 14 December 2006 (not yet published in the Official Journal), Council Common Position of 23 July 2007 (not yet published in the Official Journal) and position of the European Parliament of 6 September 2007 (not yet published in the Official Journal). (4) OJ L 271, 9.10.2002, p. 1. Decision as amended by Decision No 786/2004/EC (OJ L 138, 30.4.2004, p. 7). (5) OJ L 165, 3.7.2003, p. 31. (6) OJ C 168, 8.7.2005, p. 1. (7) OJ L 184, 17.7.1999, p. 23. Decision as last amended by Decision 2006/512/EC (OJ L 200, 22.7.2006, p. 11). (8) OJ C 139, 14.6.2006, p. 1. (9) OJ L 248, 16.9.2002, p. 1. Regulation as last amended by Regulation (EC, Euratom) No 1995/2006 (OJ L 390, 30.12.2006, p. 1). (10) OJ L 357, 31.12.2002, p. 1. Regulation as last amended by Regulation (EC, Euratom) No 478/2007 (OJ L 111, 28.4.2007, p. 13). (11) OJ L 312, 23.12.1995, p. 1. (12) OJ L 292, 15.11.1996, p. 2. (13) OJ L 136, 31.5.1999, p. 1.